                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

RENEE KEENE,

               Plaintiff,

v.                                                 Case No: 2:17-cv-586-FtM-38CM

COMMISSIONER OF SOCIAL
SECURITY,

              Defendant.
                                          /

                                OPINION AND ORDER1

       Before the Court is Magistrate Judge Douglas N. Frazier’s Report and

Recommendation.         (Doc. 28).    Judge Frazier recommends granting Plaintiff’s

Uncontested Petition for Equal Access to Justice Act (“EAJA”) Fees Pursuant to 28 U.S.C.

§ 2412(d) (Doc. 27). (Doc. 28 at 2-3). Neither party filed a timely objection to the Report

and Recommendation, so the matter is ripe for review.

       After conducting a careful and complete review of the findings and

recommendations, a district judge may accept, reject, or modify the magistrate judge’s

report and recommendation. See 28 U.S.C. § 636(b)(1); see also Williams v. Wainwright,

681 F.2d 732 (11th Cir. 1982).       In the absence of specific objections, there is no



1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
requirement that a district judge review factual findings de novo, Garvey v. Vaughn, 993

F.2d 776, 779 n.9 (11th Cir. 1993), and the court may accept, reject, or modify, in whole

or in part, the findings and recommendations, 28 U.S.C. § 636(b)(1)(C). The district judge

reviews legal conclusions de novo, even in the absence of an objection. See Cooper-

Houston v. Southern Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994).

      After careful consideration and an independent review of the file, the Court accepts

and adopts the Report and Recommendation (Doc. 28) in full.

      Accordingly, it is now

      ORDERED:

      1. The Report and Recommendation (Doc. 28) is ACCEPTED and ADOPTED

          and incorporated into this Order.

      2. Plaintiff’s Uncontested Petition for EAJA Fees Pursuant to 28 U.S.C. § 2312(d)

          (Doc. 27) is GRANTED.

                 a. The Court AWARDS attorney’s fees for Plaintiff in the amount of

                    $ 8,369.63 pursuant to 28 U.S.C. § 2412(d).

                 b. If the United States Department of the Treasury determines that

                    Plaintiff does not owe a federal debt, the Government will accept

                    Plaintiff’s assignment of EAJA fees and pay fees directly to Plaintiff’s

                    counsel.

          3. The Clerk is DIRECTED to enter judgment for Plaintiff as to attorney’s fees

             in the amount of $ 8,369.63 under 28 U.S.C. § 2412(d).




                                              2
      DONE and ORDERED in Fort Myers, Florida this 15th day of April, 2019.




Copies: All Parties of Record




                                        3
